Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant’s arguments, filed (06/15/2022), with respect to pending claims 1-7 and 9-18 and have been fully considered, but they are not persuasive.
The Claims Objections and Rejection 102/103 are withdrawn, based to the amendments. 
Arguments
The Applicant argues (Page 6), that claim recite elements that are part of a practical application, and are therefore not directed to an abstract idea….
 In specification para [0059], the DF model incorporated int the simulator…with pipe inclination in the range of -90 degree and 90 degree; thereby allowing for indication of MSW that experience upward flow, downward flow and upward to downward flow.

 The Examiner respectfully disagree, because the claim 1 is not directed to the practical application and not improves any technology or technical field.
 The claim 1 providing the information incorporating a gas-liquid drift- flux (DF) model that is based on mixture velocity is related to an Abstract idea of providing information for defining DF model. The inclination of the pipes and providing information related to that inclination range (-90 to 90 degrees), additionally describes an information/data details, which is part of Abstract idea. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  	
	
The claim recites the abstract concept of generating a solution. The claim does not explicitly recite any action or components used to physically measure the data/information or any specific measurements taking in specific location in the pipeline that could integrate the claimed subject matter to a practical application. 


Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more as addressed below.

The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent ineligible.

The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633). The analysis follows several steps. Step 1 determines whether the claim belongs to a valid statutory class. Step 2A prong 1 identifies whether an abstract idea is claimed. Step 2A prong 2 determines whether any abstract idea is integrated into a practical application. If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.
 Last, step 2B determines whether the claims contain something significantly more than the abstract idea. In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.

Under Step 1, Claims 1-7 and 9-18 are statutory.

Under Step 2A Prong 1, the independent claim 1 all include abstract ideas as highlighted (using a bold font) shown below.

“1. A method of exploiting a subterranean reservoir of hydrocarbons that is or will be traversed by at least one multi-segmented wellbore (MSW), comprising:
gathering information regarding the reservoir;
providing the information to a reservoir simulator incorporating a gas-liquid drift- flux (DF) model that is based on mixture velocity, within the pipe, wherein the DF model accounts for pipe inclinations between -90° and +90° of the at least one multi-segmented wellbore (MSW); and wherein the DF model is defined according to 

    PNG
    media_image1.png
    39
    274
    media_image1.png
    Greyscale

where udrV is the drift velocity for a given pipe inclination angle 6 between -90° and +90°;
   udrV and udrH are respectively the vertical and horizontal drift velocities,
m1, is a multiplier for the vertical drift velocity,
M2, is a multiplier that corrects for transition at horizontal ( = 0°), and
M3 is a multiplier that compensates for divergence when mixture velocity um is below a selected threshold value; and
     running the reservoir simulator to generate a solution for exploiting the reservoir.”

The highlighted steps is considered to be equivalent of a mathematical concepts and mathematical steps.
The new added steps also directed to an Abstract idea, because comprise a mathematical equation and mathematical steps.

All claim 1 comprises an abstract idea, except the step of “a gathering information regarding the reservoir”. That step is just insignificant extra solution data gathering activity.

Under step 2A prong 2,

The claims 1 and 11 do not comprise any significant additional elements/steps.
The steps of “a gathering information regarding the reservoir just data obtaining data, which is insignificant extra solution activity.
The claims only express a field of use and fail to recite any particular device or article of transformation and as such do not =have any significant additional element into which the abstract ideas can be integrated to produce a practical application.
The steps of DF model is defined according to

Under step 2B
In claim 1: the steps of “a gathering information regarding the reservoir’ just data obtaining data, which is insignificant extra solution activity.

Under step 2B
The Claim 1 does not comprise any additional elements into which the Abstract idea can be integrated to create a practical application.

The depended claim 2 further describes constraints of the model, which consider as further description of the Abstract idea. The depended claim 3, 5, 6 and 10-16 are more additional description of parameters use in the models and merely extend the details of the abstract idea. 
The depended claims 4 and 7 just comprises field of use. The claims 4 and 7 do not teach how solution effects or change the action of drilling or control the drilling. The claims 17 and 18 comprising processor and computer-readable medium storing program instruction, just general parts of the computer and software running on the computer. The computer is the general computer, which is not significantly more. Therefore claims 2-7 and 9-18 are similarly rejected under 35 U.S.C. 101. 

Examiner note regarding the prior art of the record:
Claims 1-3, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “ECLIPSE reservoir simulation software”.
Regarding Claim 1, “ECLIPSE reservoir simulation software” disclose a method of exploiting a subterranean reservoir of hydrocarbons (Pages 74-76, where hydrocarbons densities are obtains; number of hydrocarbon components in the run) that is or will be traversed by at least one multi-segmented wellbore (MSW) (Pages 12, track method for multisegment wells, Pages 34, 95, 96, 204 and 483, where multisegment wells), comprising:
      gathering information regarding the reservoir (Pages 76, 77 and 80-90);
providing the information to a reservoir simulator incorporating a gas-liquid drift-flux (DF) model (Pages 95, 96, 205, 206, 230, 483, where Drift Flux Model is used in multisegment wells) that is based on mixture velocity within the pipe (page 1570, where segment mixture velocity), wherein the DF model accounts for pipe inclinations between -90° and +90° of the at least one multi-segmented wellbore (MSW) (Page 2668, where values must lie between 0 and 90 degrees; If the last deviation angle is < 90 degrees, the inclination factors will be linearly extrapolated to 0.0 at 90 degrees. If the last deviation angle = 90 degrees, both the inclination factors must be entered as 0.0. For deviations > 90 degrees (where the direction of positive flow is downward), the inclination factors are assumed to vary in the same way as for upward inclinations:
 m(180-Q) =m (Q) The table is interpolated linearly with deviation angle. Individual values in columns); and
   running the reservoir simulator to generate a solution for exploiting the reservoir (Page 1535, where in a segment inclined at an angle Q from the vertical, the drift velocity is the value calculated for vertical flow multiplied by cosQ, instead of being multiplied by(cosQ)0.5(1 + sinQ)°); (pages 2668, 2670, 2671, 2672 and 2684, where drift velocity is calculated as for a vertical pipe, then scaled automatically according to the segment’s inclination (see "The drift velocity" in the ECLIPSE Technical Description). Determining the flow/drift velocity at the selected angle of the pipe is the solution for exploiting the reservoir.
None of the above references fully discloses all the teachings of the DF model is defined according to 

    PNG
    media_image1.png
    39
    274
    media_image1.png
    Greyscale

where udrV is the drift velocity for a given pipe inclination angle 6 between -90° and +90°;
   udrV and udrH are respectively the vertical and horizontal drift velocities,
m1, is a multiplier for the vertical drift velocity,
M2, is a multiplier that corrects for transition at horizontal (6 = 0°), and
M3 is a multiplier that compensates for divergence when mixture velocity um is below a selected threshold value.

Claims 2-7 and 9-18 are not rejected under 102/103 rejection due to their dependency on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

1. Awadh (Pub.20160319655 (para [0027], where calculating a corrected drill angle based on the slant angle and the formation properties, and outputting the corrected drill angle to a drill controller configured to control an angle of trajectory of the drill);
2. Forstner (US Pub.20150167453) (para [0038], where operator could then select a desired inclination angle of the borehole at the predetermined depth to accommodate the desired borehole curvature of the borehole downhole from the predetermined depth). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862